DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraphs [0006], [0033] and [0042] of the specification “whit” should read “white”.  
Appropriate correction is required.

Claim Objections
Claim(s) 1-10 is/are objected to because of the following informalities:  
With respect to claim 1, in line 2 of the claim “whit” should read “white” and semicolon after “white light” should be replaced with a comma.  Claims 2-10 which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are objected to for similar reasons.  
With respect to claim(s) 6 and 8, “is ranged” recited in the claims should read “is in a range” and “the rest percent” should read “the remaining percent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0084256, hereinafter “Kim `256”).
Regarding claim 1, Kim `256 teaches in Fig. 9 (shown below) and related text an organic light-emitting device, comprising a mixed light-emitting layer and configured to emit white light (Fig. 9 and ¶[0102]), the mixed light-emitting layer comprising: 
a first blue light-emitting layer (645, Fig. 9 and ¶[0103]); 
a second blue light-emitting layer (665, Fig. 9 and ¶[0103]) disposed on the first blue light layer (Fig. 9); and 
a yellow-green light-emitting layer (660, Fig. 9 and ¶[0107]) disposed parallel to the second blue light-emitting layer and on the first blue light-emitting layer (Fig. 9).  


    PNG
    media_image1.png
    424
    541
    media_image1.png
    Greyscale


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al. (US 2017/0092887, hereinafter “Lee”).
Regarding claim 1, Lee teaches in Figs. 1-4 (Fig. 2 shown below ) and related text an organic light-emitting device, comprising a mixed light-emitting layer and configured to emit white light (¶[0191]), the mixed light-emitting layer comprising: 
a first blue light-emitting layer (214, Fig. 2 and ¶[0070]); 
a second blue light-emitting layer (234, Fig. 2 and ¶[0087]) disposed on the first blue light layer (Fig. 2); and 
a yellow-green light-emitting layer (224, Fig. 2 and ¶[0086]) disposed parallel to the second blue light-emitting layer and on the first blue light-emitting layer (Fig. 2, where it is noted that since all layers of the light-emitting device disclosed by Lee are disposed on one another, all layers are considered as being disposed parallel to each other, and as such the yellow-green light-emitting layer is disposed parallel to the second blue light-emitting layer).  

    PNG
    media_image2.png
    463
    390
    media_image2.png
    Greyscale

Regarding claim 2 (1), Lee teaches a red light-emitting layer (i.e. an auxiliary EML, ¶[0071]) between a yellow-green light-emitting layer (224, Fig. 2 and ¶[0086]) and a first blue light-emitting layer (214, Fig. 2 and ¶[0070]). 
Regarding claim 3 (1), Lee teaches an exciton recombination area (240, Fig. 2, ¶¶[0075] and [0078], where it is noted that the exciton recombination area is defined by the Applicant as an area comprising a host material (¶[0044] of the application as published and claim 4)) between the first blue light-emitting layer (214, Fig. 2) and the second blue light-emitting layer (234, Fig. 2).
Regarding 4 (3), Lee teaches wherein the exciton recombination area comprises a host material (¶¶[0075] and [0078]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 as applied to claim 1 above, and further in view of Lee et al. (US 2017/0092887, hereinafter “Lee”).
Regarding claim 2 (1), teaching of Kim `256 was discussed above in the rejection of claim 1.  Kim `256, however, does not explicitly teach that the mixed light-emitting layer further comprises a red light-emitting layer disposed between the yellow-green light-emitting layer and the first blue light-emitting layer.  
Lee, in a similar field of endeavor, teaches in Fig. 2 and related text including a red light-emitting layer (i.e. an auxiliary EML, ¶[0071]) between a yellow-green light-(224, Fig. 2 and ¶[0086]) and a first blue light-emitting layer (214, Fig. 2 and ¶[0070]) in order to increase luminous efficiency of the light-emitting device (¶[0071]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a red light-emitting layer disclosed by Lee between the yellow-green light-emitting layer and the first blue light-emitting layer disclosed by Kim `256 in order to increase luminous efficiency of the light-emitting device.
Regarding claim 3 (1), teaching of Kim `256 was discussed above in the rejection of claim 1 and includes a teaching of an area (i.e. CGL layer 650, Fig. 9 and ¶[0108]) positioned between the first blue light-emitting layer (645, Fig. 9) and the second blue light-emitting layer (665, Fig. 9).  Kim `256, however, does not explicitly teach that the area is an exciton recombination area (i.e. where it is noted that the exciton recombination area, according to the Applicant, is an area (layer) that includes a host material (see ¶[0044] of the application as published and claim 4)). 
Lee, in a similar field of endeavor, teaches in Fig. 2 and related text that CGL layer, such as that disclosed by Kim `256 may be formed as a single layer comprising a host material (¶¶[0075] and [0078]), in order regulate charge balance between emission layers of the light-emitting device (¶[0055]).

Regarding 4 (3), the combined teaching of Kim `256 and Lee discloses wherein the exciton recombination area comprises a host material (i.e. Lee taches that CGL layer may comprise a single layer made of a host material, ¶¶[0075] and [0078]).  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 as applied to claim 1 above, and further in view of BI et al. (US 2017/0213992, hereinafter “BI”) using different interpretation from that above.
Regarding claim 3, teaching of Kim `256 was discussed above in the rejection of claim 1 and includes an area (i.e. CGL layer 650, Fig. 9 and ¶[0108]) positioned between the first blue light-emitting layer (645, Fig. 9) and the second blue light-emitting layer (665, Fig. 9).  Kim `256, however, does not explicitly teach that the area (layer) is an exciton recombination area (i.e. where it is noted that the exciton recombination area, according to the Applicant, is an area (layer) that includes a host material same as the host material of the light-emitting layers (see ¶[0044] of the application as published and claim 4)). 
(¶[0045]), in order to improve the overall performance of the device (¶¶[0006]-[0008] and [0019]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a CGL layer having the same host material as the light emitting layers, as disclosed by BI, in the light-emitting device disclosed by Kim `256 in order to improve the overall performance of the device.
Regarding 4 (3), the combined teaching of Kim `256 and BI discloses wherein the exciton recombination area comprises a host material (BI, Figs. 4(a)-4(b) and ¶[0045]).  

Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 as applied to claim 1 above, and further in view of Kim (US 2020/0395547, hereinafter “Kim `547”).
Regarding claim 5 (1),  teaching of Kim `256 was discussed above in the rejection of claim 1 and includes a discussion of first and second blue emission layer comprising of a host doped with a dopant (¶¶[0033] and [0040]).  Kim `256, however, does not explicitly teach that each of the first blue light-emitting layer and the second blue light-emitting layer comprises a thermally activated delayed fluorescence material and a host material.  Nonetheless, using a thermally activated delayed fluorescence (¶[0138] and claim 19) can include both a host material (e.g. H1 and H2, ¶¶[0041]-[0044]) and a thermally activated delayed fluorescence material (dopant D1, ¶¶[0031]-[0044]) in order to improve quantum efficiency of the device, and as a result, the overall performance of the device (¶¶[0026]-[0027]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the thermally activated delayed fluorescence material and the host material disclosed by Kim `547 in the first and second blue light-emitting layers disclosed by Kim `256 in order to improve quantum efficiency of the device, and as a result, the overall performance of the device.
Regarding claim 7 (5), the combined teaching of Kim `256 and Kim `547 discloses wherein the first blue light-emitting layer and/or the second blue light-emitting layer further comprises a blue fluorescent guest material (dopant D2, ¶[0031]).  
Regarding claim 8 (7), the combined teaching of Kim `256 and Kim `547 discloses wherein in the first blue light-emitting layer and/or the second blue light-emitting layer, a mass ratio of the thermally activated delayed fluorescence material is in a range from 1% to 50% (¶[0042]) which is overlapping the claimed range of 10% to 50%, a mass ratio of the blue fluorescent guest material is in a range from 0.1 % to 50% (¶[0042]) which is overlapping the claimed range of 1% to 10%, and a mass ratio of the host material is the rest (remaining) percent.  Accordingly, it would have been obvious (MPEP § 2144.05 for overlap of ranges).  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 as applied to claim 1 above, and further in view of Miyazaki et al. (US 2017/0141323, hereinafter “Miyazaki”).
Regarding claim 5 (1),  teaching of Kim `256 was discussed above in the rejection of claim 1 and includes a discussion of first and second blue emission layer comprising of a host doped with a dopant (¶¶[0033] and [0040]).  Kim `256, however, does not explicitly teach that each of the first blue light-emitting layer and the second blue light-emitting layer comprises a thermally activated delayed fluorescence material and a host material.  Nonetheless, using a thermally activated delayed fluorescence material and a host material in a blue light-emitting layers is well-known in the art as evidenced by Miyazaki.  Specifically, Miyazaki teaches that blue light emission layers (¶¶[0075], [0150] and [0189]) can include only a host material (¶[0151]) and a thermally activated delayed fluorescence material (¶[0151]) in order to form a device with high efficiency and long lifespan (¶[0076]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the thermally activated delayed fluorescence material and the host material disclosed by Miyazaki in the first and second blue light-
Regarding claim 6 (5), the combined teaching of Kim `256 and Miyazkai discloses wherein a mass ratio of the thermally activated delayed fluorescence material is in a range from 0.01% to 30% (¶[0151]) which is overlapping the claimed rage of 10% to 60%, and a mass ratio of the host material is the remaining percent (¶[0151]). Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the range of Miyazkai  to the claimed range as a routine skill in the art to discover the optimum and/or workable range (MPEP § 2144.05 for overlap of ranges).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 as applied to claim 1 above, and further in view of Joung et al. (US 2021/0066663, hereinafter “Joung”) or BI et al. (US 2017/0213992, hereinafter “BI”).
Regarding claim 9 (1), teaching of Kim `256 was discussed above in the rejections of claim 1,  Kim `256, however, does not explicitly teach that a display panel comprises the organic light-emitting device of claim 1. Nonetheless, including organic light-emitting device such as that disclosed by Kim `256 in a display panel is well-known in the art as evidenced by Joung (Fig. 14 and ¶[0139]) or BI (¶¶[0017]-[0018] and [0066]-[0067]) in order to form a usable product capable of displaying multi-color images.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 10 (9), the combined teaching of Kim `256 and Joung  or BI discloses a display device comprising the display panel of claim 9 (Joung, Figs. 15-16 and ¶[0167] or BI, ¶¶[0017]-[0018] and [0066]-[0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/23/2022